Citation Nr: 1602668	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO. 15-20 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a rating in excess of 60 percent for prostate cancer, to include whether the reduction of the evaluation from 100 percent to 60 percent, effective September 1, 2013, was proper.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1957 to May 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

By way of background, while the RO initially reduced the Veteran to 40 percent, in a June 2013 rating decision, the RO granted an increased rating of 60 percent dating back to September 1, 2013, the date of the reduction from 100 percent. The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal. Id. As the increased rating of 60 percent covers the entire period on appeal, the title page has been updated to reflect a claim of entitlement to an increased rating in excess of 60 percent, to include the propriety of a rating reduction from 100 percent to 60 percent.

The RO reduced the Veteran's rating for residuals of prostate cancer from 100 percent to 40 percent in a June 2013 rating decision, effective September 1, 2013 (as noted above the 40 percent was later increased to 60 percent). Accordingly, the first issue on appeal is whether the June 2013 rating reduction was proper. See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992); Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991). However, the Board finds that during the course of the appeal the Veteran has made statements disagreeing with both the rating reduction as well as the assigned rating following the reduction. Specifically, in his statements the Veteran has continually indicated that he believes his condition warrants a 100 percent rating, and that his condition is worse than currently rated based on voiding issues. The Veteran has also submitted evidence concerning voiding issue, which would reflect dissatisfaction with the current rating. 

Further, the issue on appeal has been phrased and adjudicated as entitlement to an increased rating for the period following the reduction at issue, including in the May 2015 statement of the case. In light of the Veteran's statements indicating disagreement with his rating level, as separate from the rating reduction, and the fact that the issue has been adjudicated by the agency of original jurisdiction, the Board finds that a claim for a rating in excess of 60 percent for service-connected residuals of prostate cancer is also before the Board.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran was awarded TDIU effective February 18, 2015 and as such from that date forward the issue of TDIU is moot. Prior to that date, there is no evidence of record that the Veteran was unable to obtain or maintain substantially gainful employment due to his service connected disabilities. Therefore, the issue of entitlement to TDIU prior to February 18, 2015 has not been raised by the record.

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including TDIU. See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice, 22 Vet. App. 447. In light of this principle, entitlement to special monthly compensation (SMC) has been found to be an inferable issue anytime a veteran is requesting increased benefits. Akles v. Derwinski, 1 Vet. App. 118 (1991). 

However, the Veteran does not have a single disability rated at 100 percent with an additional disability rated at 60 percent or more, even when considering TDIU and temporary total ratings. 38 U.S.C.A. § 1114(s); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010); 38 C.F.R. §§ 3.350(i), 4.29, 4.30.
There is no lay or medical evidence the Veteran is housebound in fact, requires aid and attendance, or that his disabilities result in loss of use of a limb, blindness or deafness. 38 U.S.C.A. §§ 1114(s), (l), (k); 38 C.F.R. § 3.350(a), (b), (i). As such, the Board will not infer the issue of entitlement to SMC.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. A rating decision proposing to reduce the Veteran's evaluation assigned for residuals of prostate cancer was issued on March 21, 2013; the accompanying notice informed the Veteran of the 60 day period for the submission of evidence, and of the right to request a predetermination hearing within 30 days.

2. On June 20, 2013, the Veteran was notified of the rating decision implementing the final reduction in the evaluation assigned for prostate cancer residuals from 100 percent to 40 percent, effective September 1, 2013. 

3. At the time of the June 2013 rating decision, the lay and medical evidence showed that the disability had improved, that the prostate cancer was in remission, and that all cancer treatment had stopped.

4. From September 1, 2013 forward, the Veteran's prostate cancer residuals have been manifested requiring the wearing of absorbent materials that must be changed more than 4 times per day, nocturia six to eight times per night at worst, and frequent daytime voiding.


CONCLUSIONS OF LAW

1. The reduction in the rating for prostate cancer residuals from 100 percent to 60 percent effective September 1, 2013, was proper. 38 U.S.C.A. §§ 1155, 5107, 5112 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.1, 4.2 4.3, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Code 7528 (2002).

2. The criteria for a rating in excess of 60 percent from September 1, 2013 forward for prostate cancer residuals have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.115a, 4.115b, Diagnostic Code 7528 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Concerning the increased rating claim, VA issued a VCAA letter in March 2015. Although this notice was delivered after the initial denial of the claim, the AOJ subsequently readjudicated the issue of entitlement to an increased rating based on all the evidence in the May 2015 statement of the case. See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification letter followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect). Thus, the Veteran was not precluded from participating effectively in the processing of his claim and the late notice did not affect the essential fairness of the decision. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify as to the issue of entitlement to an increased rating.

With respect to the rating reduction, disagreements with a reduction in rating do not constitute an application for benefits, and as such the VCAA is inapplicable. Instead, rating reductions are governed by a separate set of notice requirements. 38 C.F.R. § 3.105(e). When a rating reduction is warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating decision proposing the reduction must be prepared, setting forth all of the material facts and reasons for the proposed reduction. Id. The Veteran must then be notified of the contemplated action and the detailed reasons therefor, and given 60 days to present additional evidence showing that compensation should be continued at the present level. Id. 

The Veteran must be also informed of the right to a predetermination hearing, if requested within 30 days. 38 C.F.R. § 3.105(i)(1). If additional evidence is not received and a predetermination hearing is not requested within the applicable time periods, written notice of the final action, including the reasons for the decision and the supporting evidence, must be issued to the Veteran. 38 C.F.R. § 3.105(e), (i).

In the present case, the rating reduction results in a reduction of compensation benefits, and therefore VA must comply with the applicable notice requirements. 38 C.F.R. § 3.105(e). March 2013 correspondence informed the Veteran of the proposed reduction, the type of evidence that should be submitted to prevent the reduction, the 60 day period for the submission of evidence, and of the right to request a predetermination hearing within 30 days. The letter was accompanied by a proposed rating decision outlining in detail the material facts and the reasons behind the proposed reduction. The Veteran was allowed the 60 day period to submit evidence, and no request for a predetermination hearing was submitted.

After allowing the Veteran the appropriate time periods to submit evidence or request a hearing, VA properly provided written notice of the final action in the form of a June 2013 rating decision, which reduced the Veteran's rating from 100 percent to 40 percent. In that rating decision, the RO notified the Veteran of the final decision, as well as the rationale and evidence supporting it. As VA provided proper notice of the proposed rating and the right to a predetermination hearing, allowed the requisite period of time for the submission of additional evidence and notified the Veteran of the final decision, VA has satisfied the notice requirements for a rating reduction.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. All identified private treatment records have been obtained and associated with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with a VA examination in March 2013. The examination was adequate because the examiner considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examination, and conducted a thorough medical examination. Based on the foregoing, the Board finds the examination report to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for a restoration of his 100 percent rating and a rating in excess of 60 percent for residuals of prostate cancer. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Since VA has obtained all relevant identified records and provided an adequate medical examination, its duty to assist in this case is satisfied.

II. Rating Reduction

In any case involving a rating reduction, the fact-finder must ascertain, based upon a review of the entire record, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon a thorough examination. To warrant a reduction, it must be determined not only that an improvement in the disability level has actually occurred, but also that such improvement actually reflects an improvement in the ability to function under the ordinary conditions of life and work. Brown v. Brown, 5 Vet. App. 413, 420-21 (1993) (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13).

In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued. Hohol v. Derwinski, 2 Vet. App. 169 (1992). However, if the rating was continued in order to see if improvement was in fact shown, the comparison point could include prior examinations as well. Collier v. Derwinski, 2 Vet. App. 247 (1992). The reduction of a rating generally must have been supported by the evidence on file at the time of the reduction, but pertinent post-reduction evidence favorable to restoring the rating must also be considered. Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).

If there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt shall be resolved in favor of the Veteran. In other words, a rating reduction must be supported by a preponderance of the evidence. 38 U.S.C.A. § 5107(a); see also Brown, 5 Vet. App. at 421.

Additionally, regulations provide that certain assigned evaluations should be afforded the greatest degree of stability possible, and that any reductions of such should be made based on evidence as full and complete than that which warranted assignment of the higher evaluation. Any improvement warranting reduction should be established to be sustained; it must also be maintainable under the ordinary conditions of daily life and work. 38 C.F.R. § 3.344; Brown v. Brown, 5 Vet. App. 413, 420-21 (1993). These special protections apply to disabilities which are stabilized, meaning that they have been in effect for five or more years. 38 C.F.R. § 3.344(c). 

With specific regard to Diagnostic Code 7528, VA has no discretion to reduce or otherwise change a 100 percent disability rating during the six-month period following treatment for malignant neoplasms, and until a medical examination report supports such a change. Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010). It is the information in a medical opinion, and not the date the medical opinion was provided that is relevant when assigning an effective date. See id.

The phrase "the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure" refers to the cessation of treatment for the applicable malignant neoplasm of the genitourinary system. 38 C.F.R. § 4.115a, Diagnostic Code 7528. Thus, the 100 percent rating will end as of the date the veteran received final treatment for cancer, the cessation of treatment for the cancer itself, as opposed to treatment for residuals secondary to the cancer or further treatment required as a result of the treatment for the disease. Tatum v. Shinseki, 26 Vet. App. 443, 447-48 (2014) [hereinafter "Tatum II"].

The provisions concerning continuance of total disability ratings do not apply to a decrease in disability compensation under Diagnostic Code 7528 because the decrease is the product of compliance with the Diagnostic Code, which provides for the cessation of the prostate cancer evaluation after a temporal period if there has been no local reoccurrence or metastasis, and for evaluation of prostate cancer residuals thereafter under a different Diagnostic Code. Rossiello v. Principi, 3 Vet. App. 430, 432-33 (1992); 38 C.F.R. § 3.343.

In this case, the Veteran has been rated at 100 percent for malignant neoplasms of the genitourinary system since 2002, well in excess of five years, and hence the rating is entitled to these additional protections. VA must therefore establish, based on review of the entirety of the record, that the reductions are warranted. See Brown, 5 Vet. App. 413. In doing so, the examination relied upon to reduce must be as full and complete as that used to establish entitlement, and any improvement must be demonstrably sustained, and able to be maintained under the ordinary conditions of life. Id. at 420-21; 38 C.F.R. § 3.344; Schafrath, 1 Vet. App. at 594.

First, the Board finds that the examination relied upon to reduce the Veteran's rating from 100 percent to 40 percent is at least as full and complete as the examination relied on to establish entitlement to the 100 percent rating. The Veteran was initially assigned a 100 percent rating for malignant neoplasms based on an April 2002 VA examination. This 100 percent rating was continued based on a November 2002 VA examination, which found the Veteran still had malignant neoplasms. The 100 percent rating was discontinued, and a 40 percent rating assigned, based on the findings in a March 2013 VA examination. 

In comparing the examinations, all three contained findings concerning the current status of the Veteran's prostate cancer (i.e. active or in remission), an evaluation of the type and duration of treatment undergone by the Veteran including whether treatment had been completed, and evaluations of the residual effects of the Veteran's treatment, specifically residuals causing renal dysfunction, voiding dysfunction, urinary frequency, incontinence, and obstructed voiding. As all three examinations contained the same findings, the Board finds that the examination relied upon for the reduction is at least as full and complete as those prior examinations used to assign or continue the 100 percent rating. See id.; 38 C.F.R. § 3.344.

Turning to the issue of objective and subjective improvement, in comparing the March 2013 VA examination with the April and November 2002 examination, the March 2013 examination clearly reflects that the Veteran's prostate cancer had gone into remission, and thus was no longer active as noted in the April and November 2002 examination. This constitutes objective evidence of a medical improvement in the Veteran's disability level. While the Veteran's residuals of cancer treatment remained the same, in comparing the examinations the Veteran clearly did not have active cancer any longer, nor was he undergoing any treatment for such at the time of the March 2013 examination. Indeed, the March 2013 examiner noted that the Veteran had completed radiation treatment in approximately 2001, and was currently in "watchful waiting status." 

Treatment records show that the Veteran completed radiation therapy in approximately July 2001, and there are no notations of on-going treatment for prostate cancer or active cancer since the November 2002 VA examination. As such, the Board finds that objective improvement in the Veteran's condition, in the form of discontinued treatment and the change in status of the Veteran's cancer to being in remission, has been shown.

Concerning the improvement in the ability to function in everyday life, the purposes of the 100 percent rating under Diagnostic Code 7528 is to provide a total rating to the Veteran during the course of treatment for malignant neoplasms, and the potentially debilitating effects thereof. See 38 C.F.R. § 4.115b, Diagnostic Code 7528 (providing that following a cessation of treatment a VA examination should be provided after six months to determine whether there should be a change in evaluation). In this case, the March 2013 VA examination noted that the Veteran completed radiation treatment in 2001. This examination also confirmed that the Veteran's prostate cancer was now in remission, and that he was in "watchful waiting status." No current ongoing treatment for the cancer itself was noted. Private treatment records from July 2001 and March 2002 confirm that radiation treatment was completed in July 2001.

The Board finds that the discontinuance of active treatment for cancer constitutes an improvement in the ability to function under the ordinary conditions of life and work. While continued treatment for the Veteran's residuals of his cancer, specifically voiding dysfunction, is clearly documented in his medical treatment records and VA examinations, continued treatment for such residuals does not affect the appropriateness of the termination of the 100 percent rating prescribed under Diagnostic Code 7528 for malignant neoplasms. Tatum II, 26 Vet. App. at 447-48. Discontinuance of radiation treatment means that the Veteran was no longer required to schedule and attend such appointment, or deal with the immediate or short-term effects of radiation treatment in his everyday life. As such, the Board finds that the cessation of treatment for active malignant neoplasms of the genitourinary system resulted in improvement in the ability to function under the conditions of life and work. Brown, 5 Vet. App. at 420-21.

In summary, the evidence supports a finding that the rating reduction for the Veteran's prostate cancer disability from 100 percent to 40 percent rating (later increased to 60 percent) effective October 1, 2008, was proper. See 38 C.F.R. § 3.105(e), 4.115a, 4.115b, Diagnostic Code 7528 (2002). As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For the reasons stated, the claim for a restoration of a 100 percent rating for prostate cancer is denied.

III. Increased Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id.

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3 (2013). A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered. See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995). Consideration must also be given to weakened movement, excess fatigability and incoordination. 38 C.F.R. § 4.45.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran contends he is entitled to an increased rating in excess of 60 percent for residuals of prostate cancer. The Board will first address the schedular criteria governing increased ratings for prostate cancer and its residuals, followed by all applicable extraschedular considerations. 

A. Schedular Increased Rating

The Veteran's prostate cancer is rated under Diagnostic Code 7528, covering malignant neoplasms of the genitourinary system. 38 C.F.R. § 4.115b, Diagnostic Code 7528. Under Diagnostic Code 7528, a rating of 100 percent is warranted for a malignant neoplasm. Id. Following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months. 38 C.F.R. § 4.115b, Diagnostic Code 7528, Note. Any change in evaluation based upon that or any subsequent examination is then subject to the provisions governing a reduction in disability rating. Id. If there is no local reoccurrence or metastasis, the disability should be rated on residuals as voiding or renal dysfunction. Id.

The Veteran's residuals of prostate cancer are currently rated at 60 percent based on voiding dysfunction. Voiding dysfunction may be rated as urine leakage, frequency, or obstructed voiding. 38 C.F.R. § 4.115a. A 60 percent rating is warranted for urine leakage when there is use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day Id. This is the highest available rating for residuals of prostate cancer based on voiding dysfunction. Id. As the Veteran has already been assigned the highest possible rating based on voiding dysfunction, the Board finds that an increased rating in excess of 60 percent based on voiding dysfunction is not warranted.

No additional higher or alternative ratings under different Diagnostic Codes can be applied in this case. First, the Veteran has exclusively characterized his residuals of prostate cancer as a voiding dysfunction, as have the VA medical examiners and VA treatment records. Accordingly, the Veteran's voiding dysfunction is the predominant dysfunction, and any residuals of prostate cancer that are present must be rated according to the rating criteria for voiding dysfunctions. 38 C.F.R. § 4.115b, Diagnostic Code 7528, Note. A rating higher than 60 percent is not available under the evaluations for voiding dysfunctions. 38 C.F.R. § 4.115a, Voiding Dysfunctions. 

Further, even assuming voiding dysfunction is not the predominant dysfunction, there is no competent lay or medical evidence that the Veteran has renal dysfunction characterized by any of the symptomatology corresponding with 80 percent or 100 percent ratings for renal failure. See 38 C.F.R. § 4.115a, Renal Dysfunction. As such, the preponderance of the evidence is against a higher rating under the rating criteria for renal dysfunction. Finally, there is no competent lay or medical evidence showing that the Veteran has active neoplasms of the genitourinary system, with the March 2013 VA examiner specifically noting that the cancer was in remission. As such, a 100 percent rating for malignant neoplasms of the genitourinary system under Diagnostic Code 7528 is not warranted.

All potentially applicable diagnostic codes have been considered, and there is no basis on which to assign an evaluation in excess of 60 percent for the Veteran's residuals of prostate cancer. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). As the preponderance of the evidence is against the claim, the benefit-of-the doubt rule is inapplicable. For these reasons, the claim is denied.

B. Extraschedular Rating

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

The first Thun element is not satisfied here. The Veteran's residuals of prostate cancer are manifested by urinary incontinence requiring the use of an appliance and the wearing of absorbent materials that must be changed more than four times per day. These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the ratings of the genitourinary systems for dysfunctions and diagnoses. See 38 C.F.R. §§ 4.115a. 4.115b. Diagnostic Code 7528 specifically states that residuals of malignant neoplasms of the genitourinary systems should be rated as voiding dysfunctions or renal dysfunctions as provided in the rating schedule for dysfunctions of the genitourinary system. See 38 C.F.R. § 4.115b, Diagnostic Code 7528. The rating schedule for dysfunctions of the genitourinary system, and specifically those provisions relating to voiding dysfunctions, contemplates urinary frequency, urinary leakage requiring the use of an appliance, and urinary leakage requiring the wearing of absorbent materials that must be changed two to four times per day. 38 C.F.R. § 4.115a.

Given the variety of ways in which the rating schedule for dysfunctions of the genitourinary system contemplates voiding dysfunctions, the Board concludes that the schedular rating criteria directly describe the Veteran's disability picture, which characterized voiding dysfunction requiring the use of absorbent materials that must be changed in excess of four times a day. In short, there is nothing exceptional or unusual about the residuals of prostate cancer because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115.

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (2014). In this case, the Veteran is service connected for residuals of prostate cancer, degenerative disc disease of the lumbar spine, and impairment of sphincter control. The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, there is no medical evidence indicating that the Veteran's residuals of prostate cancer combines or interacts with his other service-connected disabilities in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

	(CONTINUED ON NEXT PAGE)










ORDER

The reduction in rating of service-connected prostate cancer from 100 percent to 60 percent effective September 1, 2013, was proper.

Entitlement to a rating in excess of 60 percent for residuals of prostate cancer from September 1, 2013 forward is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


